Case 1:21-cv-06702-LAK Document 15-1 Filed 09/16/21 Page 1 of 2
        Case 1:21-cv-06702-LAK Document 15-1 Filed 09/16/21 Page 2 of 2


From:             Sabina Mariella
To:               "teamt@matrixlaw.co.uk"; "Gary.bloxsome@blackfords.com"; "Daniel.cundy@blackfords.com";
                  "london@blackfords.com"; "sferguson@2bedfordrow.co.uk"; "clerks@2bedfordrow.co.uk";
                  "claremontgomery@matrixlaw.co.uk"; "matrix@matrixlaw.co.uk"; "doy.office@royal.uk"
Cc:               David Boies; Sigrid McCawley; Alex Boies; Andrew Villacastin
Subject:          Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:             Thursday, August 12, 2021 2:50:00 PM
Attachments:      2021-08-09 [00001-000] COMPLAINT against Prince Andrew. (Filing Fee $ 402.00,.pdf
                  2021-08-09 [00001-001] Exhibit A.pdf
                  2021-08-10 [00005-000] ELECTRONIC SUMMONS ISSUED as to Prince Andrew. (vf).pdf


Counsel,

We represent Virginia Giuffre. I am attaching a summons and complaint in Virginia Giuffre v. Prince
Andrew (No. 21-cv-06702-LAK), which was filed in the United States District Court for the Southern
District of New York on Monday, August 9, 2021. Please let us know whether you will accept service
of these documents by email on Prince Andrew’s behalf. If you are not authorized to accept service
but know of someone else who is authorized, please let us know that as well.

We are also sending copies of these documents to you via FedEx.

Thank you,
Sabina Mariella

From: David Boies <DBoies@BSFLLP.com>
Sent: Monday, July 19, 2021 3:27 PM
To: teamt@matrixlaw.co.uk; Gary.bloxsome@blackfords.com; Daniel.cundy@blackfords.com;
sferguson@2bedfordrow.co.uk; clerks@2bedfordrow.co.uk; claremontgomery@matrixlaw.co.uk
Cc: Sigrid McCawley <smccawley@bsfllp.com>; David Boies2 <xboies@gmail.com>
Subject: Virginia Giuffre Letter and Tolling Agreement

Please see attached letter and proposed Tolling Agreement.

Thank you,

David Boies
BOIES SCHILLER FLEXNER                        LLP
333 Main Street
Armonk, NY 10504
(t) +1 914 749 8201
dboies@bsfllp.com
www.bsfllp.com
